81 F.3d 150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joan MARCOTT;  Jocelyn "Nina" Spinali, Plaintiffs-Appellants,andFilomena HARTFORD;  Celeste Roseboro;  Lenda Harris Watters;Kelly Clark;  Marrie Rose Miller, Plaintiffs,v.United STATES of America;  JANET Reno, United StatesAttorney General;  Kathleen Hawk, Director, Bureau ofPrisons;  Dan Edwards, Director of Alderson FPC Operations;Tom Harvey, Financial Responsibility Program Coordinator,Defendants-Appellees.
No. 95-2764.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 2, 1996.

Joan Marcott, Jocelyn Spinali, Appellants Pro Se.
Michael Lee Keller, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal the district court's order dismissing their declaratory judgment action.   Appellants' case was referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988).   The magistrate judge recommended that relief be denied and advised Appellant that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.   Despite this warning, Appellants failed to object to the magistrate judge's recommendation.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).  See generally Thomas v. Arn, 474 U.S. 140 (1985).   Appellants have waived appellate review by failing to file objections after receiving proper notice.   Accordingly, we affirm the judgment of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.